COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00189-CR


DARRIUS L. TIPPINS                                                        APPELLANT

                                           V.

THE STATE OF TEXAS                                                               STATE



                                       ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                       ------------

                          MEMORANDUM OPINION1

                                       ------------

      Appellant Darrius L. Tippins attempts to appeal from his conviction,

pursuant to a plea bargain, for evading arrest or detention with a previous

conviction. The trial court’s certification of his right to appeal states that this “is a

plea-bargain case, and the defendant has NO right of appeal.”




      1
       See Tex. R. App. P. 47.4.
      On May 3, 2012, this court notified appellant about the statement on the

trial court’s certification and informed him that unless he or any party desiring to

continue the appeal filed with the court, on or before May 14, 2012, a response

showing grounds for continuing the appeal, the appeal may be dismissed. See

Tex. R. App. P. 25.2(a)(2), (d), 44.3. We have received no response. Therefore,

we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).




                                                   PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 31, 2012




                                         2